Citation Nr: 9933008	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  92-24 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected psychogenic gastrointestinal reaction with 
post traumatic stress disorder (PTSD) and prolapse of gastric 
mucosa, currently evaluated as 70 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1945 and from April 1948 to May 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  July 1991 and January 1995 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The July 1991 rating 
decision denied entitlement to a disability in excess of 50 
percent for the veteran's service-connected psychiatric 
disorder.  A 70 percent disability rating was thereafter 
assigned for this condition in October 1994, effective the 
date of the claim for increase.  In January 1995, the RO 
denied entitlement to a total rating for compensation 
purposes based on individual unemployability.

The case was remanded by the Board for further development in 
October 1993, January 1997, and July 1998.  The requested 
development has been completed to the extent necessary.  The 
Board now proceeds with its review of the appeal.

In June 1999, a hearing was held before the undersigned Board 
member who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to a disability 
rating in excess of 70 percent for a service-connected 
psychogenic gastrointestinal reaction with PTSD and prolapse 
of gastric mucosa is plausible, and sufficient evidence has 
been obtained for correct disposition of this claim.

2.  The veteran is demonstrably unable to obtain or retain 
employment as a result of his service-connected psychogenic 
gastrointestinal reaction with PTSD and prolapse of gastric 
mucosa.

3.  The veteran meets the criteria for a 100 percent 
schedular rating for his service-connected psychogenic 
gastrointestinal reaction with PTSD and prolapse of gastric 
mucosa.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for 
entitlement to a disability rating in excess of 70 percent 
for a service-connected psychogenic gastrointestinal reaction 
with PTSD and prolapse of gastric mucosa and VA has satisfied 
its duty to assist him in development of this claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating of 100 percent for a 
service-connected service-connected psychogenic 
gastrointestinal reaction with PTSD and prolapse of gastric 
mucosa have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7,  4.132, Diagnostic Code 9411 
(1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

3.  A schedular rating of 100 percent having been granted, 
there is no legal entitlement to a total disability rating 
based on individual unemployability.  38 C.F.R. §  4.16(a) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran was originally granted entitlement to service 
connection for a psychogenic gastrointestinal reaction, 
evaluated as 10 percent disabling, in September 1950.  This 
rating was assigned effective from May 1950.  In October 
1972, the veteran's disability was recharacterized as 
prolapse of the gastric mucosa.  A 20 percent disability 
rating was assigned, effective from March 1972.  The RO 
recharacterized the veteran's disability as a psychogenic 
gastrointestinal reaction with a generalized anxiety disorder 
and prolapse of the gastric mucosa by means of a May 1989 
rating decision.  A 30 percent disability rating was assigned 
effective from September 1988, under diagnostic code 9502-
7305.  Pursuant to a hearing officer's decision, the RO 
thereafter increased the veteran's disability rating to 50 
percent in December 1989, effective from August 1988.

More recently, the veteran sought reevaluation of his 
service-connected disability in June 1991.  Evidence obtained 
in conjunction with the claim included an April 1987 report 
of operation by W.P. McGehee, M.D. (showing moderate to 
severe gastritis with superficial gastric erosions seen 
diffusely throughout the stomach) and VA outpatient treatment 
records dated from 1988 to 1993.  

The veteran was hospitalized at the Tuskegee VA Medical 
Center (VAMC) in August 1988.  Pertinent diagnoses included 
recurrent gastritis, duodenitis and ulcers, probably stress 
engaged, and anxiety depression.  VA outpatient treatment 
records showed treatment for psychiatric symptomatology.  The 
veteran complained primarily of nervousness, tension, being 
uptight, nightmares and trouble sleeping.  November 1990 and 
June 1991 barium enemas showed diverticulosis.  The veteran 
was also diagnosed as having a hiatal hernia and a history of 
duodenal ulcer.  A July 1991 upper gastrointestinal (UGI) 
series showed a small hiatus hernia with esophageal reflux 
and possible reflux esophagitis.  A May 1992 barium enema 
showed opacification of the entire colon with reflux into a 
normal appearing distal ileum; multiple lucent defects 
throughout the colon, especially in the right colon 
representing residual stool; multiple, large diverticula 
throughout the distal descending and sigmoid colon, with an 
irregular configuration suggesting prior diverticulitis; and 
mild deformity of the cecum which may be due to persistent 
spasm as well as inadequate filling.  In March 1993, the 
veteran was diagnosed as having colon polyps, status post 
polypectomy, and left-sided diverticula.

The veteran was afforded a VA stomach examination in January 
1994.  He weighed 189 pounds, with a maximum weight in the 
past year of 197 pounds.  He was not anemic.  He reported 
vomiting two to three times monthly.  He had hematemesis 
about 8 to 10 times a year which lasted one or two episodes.  
The last episode was about six months ago.  He had melena 
about every two months which lasted two to three days.  He 
complained of a dull to sharp epigastric and hypogastric pain 
about one to two times weekly for which he took Tagamet or 
drank milk.  This resolved the symptoms in one to 24 hours.  
The examiner diagnosed duodenal ulcer disease, duodenitis, 
and sliding hiatal hernia.

On VA mental disorders examination in January 1994, the 
veteran reported that he worked in law enforcement and as a 
painter after service.  During the last year of work, he 
worked about two months, one to three days at a time.  His 
complaints included not sleeping well; good and bad dreams; 
difficulty dealing with people, including family; and feeling 
nervous with his stomach churning.  He used to vomit a lot.  
The examiner noted that the veteran was fairly neat in his 
grooming and had coffee stains on his shirt.  He was mildly 
anxious and his affect was appropriate.  He was cooperative, 
coherent, relevant and logical.  There was no abnormal 
thinking, including delusions or hallucinations.  The veteran 
was oriented times three.  His memory was intact for remote 
and recent events.  General fund of knowledge was present.  
Judgment and insight were present.  The examiner diagnosed 
PTSD, delayed.  

Also associated with the claims folder are VA treatment 
records dated from 1994 to 1996.  Psychiatric complaints 
consisted primarily of depression, anxiety and poor sleep.  
The veteran participated in a PTSD clinical program.  In 
August 1994, it was noted that he had a very severe case of 
PTSD, and depressive [sic].  Symptoms included psychogenic 
amnesia, markedly diminished interest in significant 
activities, feelings of detachment and estrangement from 
others, difficulty sleeping, irritability, outbursts of anger 
on a daily basis, and difficulty concentrating.  He had 
experienced suicidal and homicidal ideation in the past.  The 
psychologist stated that the veteran had blown up at almost 
all the staff at the hospital and that he was "very rigid in 
his thinking, unable to maintain healthy, nurturing 
relationships and unable to obtain and maintain employment."  
The veteran had an "inability to function in almost all 
areas of normal life."

In October 1994, the RO recharacterized the veteran's 
disability as psychogenic gastrointestinal reaction with PTSD 
and prolapse of gastric mucosa.  A 70 percent disability 
rating was assigned under diagnostic code 9411-7305, 
effective from June 1991.

On VA evaluation in May 1996, the veteran's complaints 
included insomnia, irritability, difficulty sleeping, 
continual anxiety and depression, and numerous somatic 
complaints involving his digestive tract.  He often looked 
depressed.  The psychologist diagnosed PTSD and assigned a 
Global Assessment of Functioning (GAF) scale score of 50.  
The veteran was also hospitalized at the Tuskegee VAMC in May 
1996 for follow-up colonoscopy, which showed multiple 
diverticula in the left colon.  VA outpatient treatment 
records showed continued complaints of anxiety, depression 
and sleep disturbance.  

On VA stomach examination in June 1996, the veteran 
complained of monthly abdominal pain.  His last hematemesis 
was approximately one year ago.  He had frequent nightmares 
and trouble sleeping.  Physical examination was essentially 
normal.  The examiner diagnosed PTSD and status post ulcer.

The veteran was also afforded a VA mental disorders 
examination in June 1996.  He stated that he worked as a 
state trooper from 1950 to 1960 and was then self employed 
from 1971 to 1995.  He stated that he could no longer work 
because of emotional and physical problems.  He further 
stated that he could not handle stress or being "cooped-
up."  He always felt tense (knots in his body).  He was 
isolated and always irritable.  The examiner noted that the 
veteran was alert and oriented.  He was anxious and 
depressed.  There were no delusions or suicidal or homicidal 
ideations.  Memory, insight and judgment were intact.  
Pertinent diagnoses included PTSD and duodenal ulcers.  A GAF 
scale score of 50 was assigned.

The veteran underwent VA intestines examination in March 
1997.  He complained of abdominal/epigastric pain and 
vomiting.  He took multiple medications with only temporary 
relief.  He had nausea and alternating diarrhea and 
constipation.  Physical examination was essentially negative.  
The examiner diagnosed duodenal ulcer disease, inactive; 
hiatal hernia; and mild gastritis.

On VA mental disorders examination March 1997, the veteran 
complained of increased forgetfulness and an explosive 
temper.  He was becoming withdrawn.  Ongoing symptoms 
included nightmares, insomnia, nervous tension, depression, 
flashbacks, frequent intrusive thoughts, discomfort with 
crowds, hyperirritability and awakening in a cold sweat.  
Objective findings were consistent.  The examiner diagnosed 
PTSD and assigned a GAF score of 45 to 50.  VA outpatient 
treatment records dated through 1997 showed consistent 
complaints and findings.

The veteran was afforded a VA intestines examination in 
October 1998.  The examiner reviewed the claims folder.  The 
veteran stated that he had gained 16 pounds in the last year.  
He had nausea and vomiting when he got upset.  He had 
constipation and bowel movements once in two to three days.  
His last bowel movement was yesterday after three days of 
constipation.  He had a dull, aching abdominal pain two to 
three times a week that lasted for several hours.  On 
examination, there was mild tenderness in the middle of the 
abdomen and in the left and right upper quadrants.  There was 
no evidence of debility.  UGI series was normal.  The 
examiner diagnosed a psychogenic gastrointestinal reaction 
with normal upper gastrointestinal findings.  The examiner 
concluded that the gastrointestinal symptomatology did not 
support that the veteran was unemployable.

On VA PTSD examination in October 1998, the examiner noted 
that the claims folder was not available for review.  The 
veteran reported nightmares, flashbacks, and problems 
controlling his anger and mood.  He became upset easily and 
had depression.  He was unable to sleep and had suicidal 
ideations on and off.  His memory and concentration were 
affected.  He isolated himself and avoided activities that 
caused recollections of his traumatic experiences.  The 
examiner noted that the veteran was alert, relevant and 
coherent.  His memory and concentration were somewhat slow.  
There were no current suicidal ideations or active delusions.  
The veteran complained of very poor impulse control and 
sleeping habits.  He was of average intelligence and his 
insight and judgment were intact.  The examiner diagnosed 
PTSD and assigned a GAF scale score of 65.

In December 1998, one of the veteran's VA psychiatrists 
stated that the veteran's previous employment had been 
terminated because of his inability to handle stress and 
tendency to blow up.  He had only been able to maintain 
employment for a few months at a time.  The psychiatrist 
concluded that the veteran was unemployable. 

The veteran has offered several lay statements on appeal, 
including at a personal hearing at the RO in October 1995 and 
at a video-conference before the Board in June 1999.  He 
stated that after his separation from service, he worked in 
about 15 to 20 different jobs.  He was unable to settle down 
to any one job.  He worked in law enforcement but had to quit 
because of his nerves.  He worked painting off and on until 
he was 65, when he had to retire because of his nerves.  He 
was not able to deal with the public.  He felt that he was 
unable to work because of his PTSD.  He was on several 
medications for nerves and his stomach.  He had pain in his 
stomach that came and went.  His weight fluctuated.  He 
sometimes vomited and had blood in his stools.  He also 
reported trouble sleeping, memory problems, nightmares, 
anger, avoidance of other people, very limited activities, 
depression, anger, panic attacks, suicidal and homicidal 
thoughts in the past, and intermittent hallucinations.  He 
got along well with his wife and brother-in-law, and attended 
church.  He had no close friends or hobbies.  He had more 
problems with his nerves than his stomach.



II.  Legal Analysis
 
A.  Service-connected psychogenic gastrointestinal reaction 
with PTSD and prolapse of gastric mucosa

The veteran has presented a well-grounded claim for an 
increased disability evaluations for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  See Proscelle v. 
Derwinski, 2 Vet. App 629 (1992).   

The veteran has been afforded VA examinations and a personal 
hearings and his treatment records have been associated with 
the file.  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1999), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1999).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition (see Sec. 4.14).  38 C.F.R. § 4.126(d) (1999).  
Here, the veteran's psychiatric symptomatology is the 
dominant aspect of his condition.  The veteran reported that 
he has more problems with his nerves than his stomach.  
Recent gastrointestinal findings have been essentially 
normal.  On intestines examination in May 1998, a UGI series 
was normal.  Moreover, a disability rating in excess of 70 
percent is not available under diagnostic code 7305.  
38 C.F.R. § 4.114, Diagnostic Code 7305 (1999).    

The veteran's service-connected psychiatric disability is 
evaluated under Diagnostic Code 9411.  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1996), including the 
rating criteria for evaluating mental disorders.  See 61 Fed. 
Reg. 52695-52702 (October 8, 1996).  This amendment was 
effective November 7, 1996.  In addition to modified rating 
criteria, the amendment provided that the diagnoses and 
classification of mental disorders be in accordance with DSM-
IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
38 C.F.R. §§ 4.125 through 4.130 (1999).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for a disability rating in excess of 70 percent from 
November 7, 1996, forward under both the old criteria in the 
VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  For any date prior to November 7, 1996, the Board 
cannot apply the revised mental disorders rating schedule. 

Although the new regulations were not in effect when the July 
1991 rating decision was made, the RO considered the new 
regulations in a subsequent May 1997 supplemental statement 
of the case.  Thus, the RO considered the veteran's claim for 
a disability rating in excess of 70 percent for his 
service-connected disability both under the criteria for 
evaluating the degree of impairment resulting from a mental 
disorder prior to revisions to that criteria which were made 
in November 1996 and under the revised criteria in the VA 
Schedule for Rating Disabilities.  Moreover, the veteran was 
given an opportunity to respond.  Accordingly, he will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOPGCPREC 
11-97 at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the criteria for rating PTSD prior to the revisions 
made to this criteria in November 1996, a 70 percent  rating 
was provided when the ability to maintain effective or 
favorable relationships was "severely" impaired and when 
the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain and retain employment.  A 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community, or when there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
see Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that 
the criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411, for 
a 100 percent rating were each independent bases for granting 
a 100 percent rating).

In Massey v. Brown, the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) observed that the VA Schedule for Rating Disabilities 
"does not present a clear basis for describing the degree of 
impairment" for psychoneurotic disorders.  Massey v. Brown, 
7 Vet. App. 204, 207 (1994); 38 C.F.R. § 4.132, Diagnostic 
Codes 9400-9411 (1995).  Therefore, the Court held that the 
Board's conclusions regarding a claimant's degree of 
impairment "must be justified by a clear statement of 
reasons or bases and not by the equivalent of 'because I say 
so.'"  Massey, 7 Vet. App. at 207, citing Hood v. Brown, 4 
Vet. App. 301, 303 (1993).  In Massey, where the veteran was 
assigned a 10 percent disability evaluation for a 
psychoneurotic disorder and was seeking a higher rating, the 
Court emphasized that, in providing reasons or bases for its 
decision to grant or deny an increased rating, the Board must 
discuss findings rendered by examiners in the medical reports 
in relation to the criteria set forth in the rating schedule.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1994); Massey, 7 
Vet. App. at 207 (noting that factual findings of the Board 
drawn from medical evidence, such as "affect and mood were 
appropriate," "memory was unimpaired," and "no history of 
hospitalization," generally appeared not to relate to the 
rating criteria set out for psychoneurotic disorders).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigned disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation. Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

The revised criteria provide that a 70 percent disability 
rating may be assigned where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (1999).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Ibid.  Further, when evaluating 
the level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1999).

Under the old criteria, the Board finds that the evidence is 
at least in equipoise as to whether the criteria for a 100 
percent disability rating for the veteran's service-connected 
disability under Diagnostic Code 9411 have been met.  The 
veteran has not exhibited symptoms such as disturbed thought, 
auditory hallucinations, visual hallucinations, fantasy, 
panic, etc., bordering on gross repudiation of reality.  
However, there is sufficient evidence showing that the 
veteran is demonstrably unable to obtain or retain 
employment.  His GAF scale scores have ranged from a low of 
45/50 to a high of 65.  The Board assigns less probative 
weight to the GAF scale score of 65 in May 1998, as the 
examiner did not review the veteran's claims folder.  A GAF 
scale score of 41 to 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association Diagnostic 
and  Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  These findings are highly probative as they relate 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by diagnostic code 
9411.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  
Moreover, a VA psychologist (in August 1994) and VA doctor 
(in December 1998) both found that the veteran was 
unemployable due to his service-connected disability.

Based on these facts, the Board concludes that the evidence 
is at least in equipoise as to whether the veteran is 
unemployable because of his service-connected psychogenic 
gastrointestinal reaction with PTSD and prolapse of gastric 
mucosa.  Giving the benefit of the doubt to the veteran 
regarding the current level of the his disability in 
accordance with 38 C.F.R. § 4.3, and in the wake of Johnson 
and under the regulatory criteria for evaluating mental 
disorders that were in effect during the pendency of this 
appeal, a total schedular disability rating is warranted in 
this case.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The old version of the rating criteria are more beneficial to 
the veteran in this instance, as he meets none of the 
objective criteria for a 100 percent rating under the revised 
criteria.  Accordingly, the 100 percent evaluation is 
assigned pursuant to the former criteria.


B.  Entitlement to a total rating for compensation purposes 
based on individual unemployability

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (1999) (emphasis supplied).  By this decision, a 
total schedular rating is being granted for the veteran's 
service-connected psychogenic gastrointestinal reaction with 
PTSD and prolapse of gastric mucosa.  

The 1996 amendments to the rating schedule affecting the 
mental disorders diagnostic criteria, discussed above, also 
deleted 38 C.F.R. § 4.16(c).  Under that provision, the 
provisions of 38 C.F.R. § 4.16(a) were not for application in 
cases in which the only compensable service-connected 
disability was a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precluded a veteran from 
securing or following a substantially gainful occupation.  In 
such cases, the mental disorder was to be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (1996).  The veteran's only 
compensable service-connected disability is his rated 
psychiatric disability.

While that provision was deleted effective November 7, 1996, 
it was in effect during the course of this claim and appeal.  
Its application would yield the same result as has been 
achieved under the Board's evaluation of the claim for a 
higher rating for PTSD above, i.e., it would have resulted in 
assignment of a schedular 100 percent evaluation, rendering 
inapplicable the provisions of 38 C.F.R. § 4.16(a).

In a case where the law is dispositive of a claim on appeal, 
the claim should be denied because of lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Under the provisions of 38 C.F.R. 4.16(a), a total rating 
based on individual unemployability may only be assigned 
where the veteran is not in receipt of a total schedular 
rating.  Therefore, in view of the fact that the veteran is 
assigned a 100 percent schedular rating for his psychogenic 
gastrointestinal reaction with PTSD and prolapse of gastric 
mucosa by this decision, his claim for a total disability 
rating for compensation is without merit and must be denied.


ORDER

Entitlement to an increased disability rating of 100 percent 
is granted for a service-connected psychogenic 
gastrointestinal reaction with PTSD and prolapse of gastric 
mucosa, subject to the governing regulations pertaining to 
the payment of monetary benefits.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

